Appeal by the defendant, as limited by its motion, from a sentence of the County Court, Nassau County (Harrington, J.), imposed October 28, 1993.
*659Ordered that the sentence is affirmed.
The defendant, by its counsel, knowingly and voluntarily waived its right to appeal both its plea and its sentence as an integral part of an extremely advantageous plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Lawrence, Altman and Friedmann, JJ., concur.